DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 9 are objected to because of the following informalities:  the phrasing in lines 9-12, and particularly the phrase “that the” in line 11, does not provide a clear explanation relationship between the recited elements of the region, the determination unit, and the intensity of the signal light.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the phrase “in the generating, suppressing” in line 2 does not indicate how either of these steps can be related to the recited limitations in Claim 10.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“light source unit” in Claims 1, 9
“light scanning unit” in Claims 1, 9
“light detection unit” in Claims 1, 9
“power supply unit” in Claims 1, 9
“determination unit” in Claims 1, 6
“image generating unit” in Claims 1, 2
“control unit” in Claims 2-3, 5-6
“first power supply unit” in Claim 3
“second power supply unit” in Claim 3
Support has been provided in Specification paragraph [0011] for the “light source unit”, in paragraph [0010] for the “light scanning unit”, in paragraph [0013] for the “light detection unit”, and in paragraph [0028] for the “determination unit”, the “image generating unit”, and the “control unit”.
Insufficient support has been provided for the “power supply unit”, “first power supply unit”, and “second power supply unit”.  Please see 35 U.S.C. 112(a) and 112(b) rejections below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The “power supply unit” recited in Claims 1, 9 is described in Specification paragraph [0010], but insufficient structure has been provided to show how power is supplied to the light detection unit as required by the claim limitations. 
The “first power supply unit” and the “second power supply unit” recited in Claim 3 are described in Specification paragraph [0074], but insufficient structure has been provided to show how a first and second voltage are supplied to the light detection unit as required by the claim limitations. 
All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8, 10 recite the limitation "the light intensity of the illumination light" in lines 6, 5, and 5-6, respectively.  There is insufficient antecedent basis for these limitations in the claims.
Claim 3 recites “a first power supply unit and a second power supply unit are selectively connected to the light detection unit” in lines 3-5.  The phrase “selectively connected” is indefinite because it is unclear if one of the power supplies or both are connected to the light detection unit at any given time.  Further, it is unclear how the connectivity would be determined.
Claim 5 recites “during at least one of the light intensity of the illumination light and the power supplied form the power supply unit to the light detection unit” in lines 6-9.  The use of the term “during” in this limitation is unclear because no time information has been provided regarding the light intensity of the illumination light or the power supplied from the power supply unit.  Therefore, no time has been recited during which the saturated pixel value can be output from the control unit.

Claim limitations “power supply unit”, “first power supply unit”, and “second power supply unit” in Claims 1, 3, 9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitations have no known structural equivalents.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100123775 A1 by Shibasaki (hereinafter “Shibasaki”) in view of US 20140284460 A1 by Nishimura (hereinafter “Nishimura”).
Regarding Claim 1, Shibasaki discloses an optical-scanning observation device (endoscope system) comprising: a light source unit that outputs illumination light (processor 30 with lasers 20R, 20G, 
Shibasaki does not disclose a power supply unit that supplies power to the light detection unit.  However, Nishimura discloses a scanning endoscope with photodetectors 14 for detecting the intensity of return light emitted from an object.  Each photodetector 14 has a driving power source controlled by control unit 15 to be turned on and off based on the detection result ([0023-24]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shibasaki with the power supply disclosed by Nishimura with the benefit of controlling the pixel values in a generated image to prevent halation and allow observation of a clear image (Nishimura [0031]).
Regarding Claim 2, Shibasaki as modified by Nishimura discloses the optical-scanning observation device according to claim 1.  Shibasaki discloses the device further comprising a control unit that suppresses, in response to determining by the determination unit that the intensity of the signal light 
Regarding Claim 3, Shibasaki as modified by Nishimura discloses the optical-scanning observation device according to claim 2.  Shibasaki does not disclose a first or second power supply unit with a first or second voltage or a control unit for switching.  However, Nishimura discloses a scanning endoscope with photodetectors 14 for detecting the intensity of return light emitted from an object.  Each photodetector 14 has a driving power source and is independently controlled by control unit 15 to be turned on and off based on the detection result.  In the case that each power supply is turned on, the corresponding photodetector is connected to the scanner driving unit 12 ([0023-24]; Fig. 1).  To control light detection, a photodetector 14 which detects a high amount of return light is turned off to prevent a signal from being transmitted.  The determination to switch the power supplies on or off is made in the control unit 15 by comparing the intensity of the incident light on each photodetector 14 to a predetermined threshold ([0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shibasaki with the power supply configuration disclosed by Nishimura with the benefit of selectively detecting return light equal to or smaller to a predetermined threshold (Nishimura [0034]).
Regarding Claim 4, Shibasaki as modified by Nishimura discloses the optical-scanning observation device according to claim 2.  Shibasaki discloses the device further comprising a current suppression unit to the light detection unit (system controller 40 changes the amount of light to adjust the brightness; [0045]), wherein the control unit suppresses, in response to determining by the determination unit that the intensity of the signal light is equal to or greater than the prescribed acceptable threshold (set 
Shibasaki does not disclose a current flowing from the power supply unit.  However, Nishimura discloses photodetectors 14, each with a driving power source independently controlled by control unit 15 to be turned on and off based on the detection result ([0023-24]; Fig. 1).  A determination to switch the power supplies on or off is made in the control unit 15 by comparing the intensity of the incident light on each photodetector 14 to a predetermined threshold ([0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shibasaki with the power supply configuration disclosed by Nishimura with the benefit of selectively detecting return light equal to or smaller to a predetermined threshold (Nishimura [0034]).
Regarding Claim 5, Shibasaki as modified by Nishimura discloses the optical-scanning observation device according to claim 2.  Shibasaki further discloses wherein the control unit outputs, to the image generating unit, a pixel value based on the light detection signal (luminance data generated from image-pixel signals; [0040-44]; Fig. 3), and wherein the control unit outputs, to the image generating unit, the saturated pixel value (luminance values represented in 256 steps, where the maximum value is assigned based on detected signal as shown in Fig. 3; [0041-44]) during at least one of the light intensity of the illumination light and the power supplied from the power supply unit to the light detection unit is suppressed by the control unit, regardless of a value of the light detection signal (intensity decreased from previous frames; [0041-44]).
Regarding Claim 6, Shibasaki as modified by Nishimura discloses the optical-scanning observation device according to claim 2.  Shibasaki further discloses wherein the determination unit determines whether the intensity of the signal light, which is detected by the light detection unit (brightness adjustment processing in system controller 40; [0045-47]), is equal to or less than a second threshold after the control unit suppresses at least one of the light intensity of the illumination light and the power supplied from the power supply unit to the light detection unit (lower limit value TU for the laser output value), the second threshold being less by a prescribed value than the prescribed acceptable threshold (lower limit value TU is less than upper limit value TL), and wherein the control unit suppresses at least one of the light intensity of the illumination light and the power supplied from the power supply 
Regarding Claim 7, Shibasaki discloses an optical-scanning observation device (endoscope system) comprising: a light source that outputs illumination light (processor 30 with lasers 20R, 20G, 20B; [0032-32]; Fig. 1); a scanner that scans the illumination light (scanning unit 16; [0033]; Fig. 2); a light sensor that detects signal light produced, in a subject, at each scan position of the illumination light through irradiation of the illumination light (light detected by photosensors 28R, 28G, 28B transformed to image-pixel signals at each scan position; [0036-37]) and that generates and outputs a light detection signal based on intensity of the signal light (luminance data generated from image-pixel signals; [0040-44]; Fig. 3); and a processor, wherein the processor determines, every time the light detection signal is output from the light sensor (brightness adjustment processing in system controller 40; [0045-47]), whether the intensity of the signal light, which is detected by the light sensor, is equal to or greater than a prescribed acceptable threshold set on the basis of a current capacity (upper limit value TL for the laser output value; [0059-60]; Fig. 5), and the processor generates an image (processor 30 for processing and arraying image signals; [0036-38]) having a saturated pixel value (luminance values represented in 256 steps, where the maximum value is assigned based on detected signal as shown in Fig. 3; [0041-44]) in a region determined that the intensity of the signal light  is equal to or greater than the prescribed acceptable threshold (set laser output level equal to upper limit value TL when the calculated laser output level exceeds the upper limit value TL; [0059-60]; Fig. 5).
Shibasaki does not disclose a power supply unit that supplies power to the light detection unit.  However, Nishimura discloses a scanning endoscope with photodetectors 14 for detecting the intensity of return light emitted from an object.  Each photodetector 14 has a driving power source controlled by control unit 15 to be turned on and off based on the detection result ([0023-24]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shibasaki with the power supply disclosed by Nishimura with the benefit of controlling the pixel values in a generated image to prevent halation and allow observation of a clear image (Nishimura [0031]).
Claim 8, Shibasaki as modified by Nishimura discloses the optical-scanning observation device according to claim 7.  Shibasaki further discloses wherein the processor suppresses, in response to determining that the intensity of the signal light is equal to or greater than the prescribed acceptable threshold, at least one of the light intensity of the illumination light and the power supplied from the power supply to the light sensor (system controller decreases laser output level when the calculated laser output level exceeds the upper limit value TL; [0059-60]; Fig. 5), and generates the image having the saturated pixel value (luminance values represented in 256 steps, where the maximum value is assigned based on detected signal as shown in Fig. 3; [0041-44]) in a region corresponding to a period during which at least one of the light intensity of the illumination light and the power supplied from the power supply to the light sensor is suppressed (intensity decreased from previous frames; [0041-44]).
Regarding Claim 9, Shibasaki discloses an optical-scanning-observation-device operation method for an optical-scanning observation device (endoscope system) that includes a light source unit that outputs illumination light (processor 30 with lasers 20R, 20G, 20B; [0032-32]; Fig. 1), a light scanning unit that scans the illumination light (scanning unit 16; [0033]; Fig. 2), a light detection unit that detects signal light produced, in a subject, at each scan position of the illumination light through irradiation of the illumination light (light detected by photosensors 28R, 28G, 28B transformed to image-pixel signals at each scan position; [0036-37]) and that generates and outputs a light detection signal based on intensity of the signal light (luminance data generated from image-pixel signals; [0040-44]; Fig. 3), the method comprising: determining, every time the light detection signal is output from the light detection unit (brightness adjustment processing in system controller 40; [0045-47]), whether the intensity of the signal light, which is detected by the light detection unit, is equal to or greater than a prescribed acceptable threshold set on the basis of a current capacity (upper limit value TL for the laser output value; [0059-60]; Fig. 5); and generating an image having a saturated pixel value (luminance values represented in 256 steps, where the maximum value is assigned based on detected signal as shown in Fig. 3; [0041-44]) in a region determined that the intensity of the signal light is equal to or greater than the prescribed acceptable threshold (set laser output level equal to upper limit value TL when the calculated laser output level exceeds the upper limit value TL; [0059-60]; Fig. 5).

Regarding Claim 10, Shibasaki as modified by Nishimura discloses the optical-scanning-observation-device operation method according to claim 9.  Shibasaki further discloses wherein in the generating, suppressing, in response to determining that the intensity of the signal light is equal to or greater than the prescribed acceptable threshold, at least one of the light intensity of the illumination light and the power supplied from the power supply unit to the light detection unit (system controller decreases laser output level when the calculated laser output level exceeds the upper limit value TL; [0059-60]; Fig. 5), and generating the image having the saturated pixel value (luminance values represented in 256 steps, where the maximum value is assigned based on detected signal as shown in Fig. 3; [0041-44]) in a region corresponding to a period during which at least one of the light intensity of the illumination light and the power supplied from the power supply unit to the light detection unit is suppressed (intensity decreased from previous frames; [0041-44]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170280986 A1
US 20080058629 A1
US20130242069A1

	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795         

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795